Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of November 29, 2017 (the “Effective Date”) by and between Potbelly
Corporation, a Delaware corporation (hereinafter referred to as “Company”), and
Alan Johnson, an individual (hereinafter referred to as “Executive”).

WHEREAS, Company desires to employ Executive from and after the Effective Date
in the position of its President and Chief Executive Officer, and Executive
desires to perform services for, and to be employed by, Company in such
capacity, all on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, Company and Executive agree as follows:

1.    Definitions. For purposes of this Agreement, capitalized terms used herein
shall have the meaning specified below if not otherwise defined herein.

(a)    Accrued Obligations is defined in paragraph 4(a).

(b)    Annual Bonus is defined in paragraph 3(b).

(c)    Base Salary is defined in paragraph 3(a).

(d)    Board means the Board of Directors of Company.

(e)    Cause means (i) any willful and continued failure by Executive to
substantially perform his duties for Company (other than any such failure
resulting from Executive’s being Disabled), (ii) the willful engaging by
Executive in conduct which is demonstrably and materially injurious to Company,
monetarily or otherwise, (iii) the engaging by Executive in egregious misconduct
involving serious moral turpitude to the extent that, in the reasonable judgment
of the Board, Executive’s credibility and reputation no longer conform to the
standard of Company’s executives, (iv) Executive’s indictment (or its
equivalent) for the commission of a crime by Executive that constitutes a
felony, or (v) a breach of the Restrictive Covenants Agreement. For purposes of
this Agreement, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of Company.

(f)    Change in Control means the first to occur of any of the following:
(i) the consummation of a transaction, approved by the stockholders of Company,
to merge Company with or into or consolidate Company with another entity or sell
or otherwise dispose of all or substantially all of its assets, or the
stockholders of Company adopt a plan of liquidation; provided, however, that a
Change in Control shall not be deemed to have occurred by reason of a
transaction, or a substantially concurrent or otherwise related series of
transactions, upon the completion of which fifty percent (50%) or more of the
beneficial ownership of the voting power of Company, the surviving corporation
or corporation directly or indirectly controlling Company or the surviving
corporation, as the case may be, is



--------------------------------------------------------------------------------

held by the same persons (although not necessarily in the same proportion) as
held the beneficial ownership of the voting power of Company immediately prior
to the transaction or the substantially concurrent or otherwise related series
of transactions, except that upon the completion thereof, employees or employee
benefit plans of Company may be a new holder of such beneficial ownership, or
(ii) the “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing fifty percent (50%) or more of the combined
voting power of Company is acquired, other than from Company, by any “person” as
defined in Sections 13(d) and 14(d) of the Exchange Act (other than any trustee
or other fiduciary holding securities under an employee benefit or other similar
equity plan of Company), or (iii) at any time during any period of two
(2) consecutive years, individuals who at the beginning of such period were
members of the Board cease for any reason to constitute at least a majority
thereof (unless the election, or the nomination for election by Company’s
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors still in office at the time of such election or nomination who
were directors at the beginning of such period).

(g)    COBRA Continuation Period means the period commencing on the date that
COBRA Coverage begins and ending on the date that COBRA Coverage terminates by
its terms.

(h)    COBRA Coverage means continuation of group medical coverage required
under section 4980B of the Code.

(i)    Code means the Internal Revenue Code of 1986, as amended.

(j)    Company means Potbelly Corporation, a Delaware corporation, or any
successor thereto.

(k)    Compensation Committee means the Compensation Committee of the Board.

(l)    Current Home Location means Danville, California.

(m)    Disability/Disabled means that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months. Whether Executive has a “Disability” (or is “Disabled”) shall be
determined by Company in a manner that is consistent with section 22(e)(3) of
the Code.

(n)    Effective Date means November 29, 2017.

(o)    Employment Law is defined in Section 9.

(p)    Equity Plan means Company’s long-term incentive plan, as in effect from
time to time.

(q)    Exchange Act means Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(r)    Executive means Alan Johnson.

(s)    Good Reason means the occurrence (without Executive’s consent) of any of
the following events: (i) the assignment to Executive of any duties that are
materially inconsistent with his position as President and Chief Executive
Officer of Company and that result in a substantial diminution of the duties
applicable to a chief executive officer of the Company; (ii) a material
reduction by Company in Executive’s Base Salary (iii) Executive’s relocation to
a location more than fifty miles from Company’s corporate headquarters in
Chicago, Illinois, except for required travel on Company’s business, or (iv) any
material breach of this Agreement by Company not described in subparagraphs
(i) through (iv) next above.

(t)    Initial Term is defined in paragraph 2(a).

(u)    JAMS means Judicial Arbitration and Mediation Services, Inc.

(v)    Medical Continuation Benefit means reimbursement by Company of the
portion of the applicable monthly premium required to be paid by Executive (and
his eligible dependents) for COBRA Coverage, which reimbursement (i) shall be
equal to the portion of the monthly premium paid by Company for group health
coverage with respect to its active employees for the level of coverage provided
to Executive and his dependents in the form of COBRA Coverage and (ii) shall be
provided for the lesser of (A) twelve (12) months following the Termination Date
or (B) the COBRA Continuation Period.

(w)    Party means Company and Executive, referred to jointly as the “Parties”.

(x)    Payment Date means the sixtieth (60th) day following the Termination
Date.

(y)    Release means a general release in favor of Company and its affiliates in
a form determined by Company.

(z)    Release Requirements is defined in paragraph 4(d).

(aa)    Relocation Benefits means, collectively, the benefits described in
subparagraphs 3(e)(ii)-(vi).

(bb)    Relocation Period means the period beginning on the Effective Date and
ending on the earlier of (i) one hundred and twenty (120) days after the
Effective Date or (ii) the date on which Executive relocates his permanent
residence to the greater Chicago, Illinois area. Notwithstanding the foregoing,
(A) if Executive uses reasonable efforts to sell his primary residence in the
Current Home Location within the period set forth in subparagraph (i) above but
is unable to do so, the period set forth in subparagraph (i) shall be extended
for an additional ninety (90) period at the end of the initial one hundred and
twenty (120) day period and (B) if the period in subparagraph (i) is extended
pursuant to clause (A) hereof and, at the end of the extended ninety (90) day
period, Executive has still not sold his permanent residence in the Current Home
Location despite using reasonable efforts to do so, the Board (or applicable
Committee thereof) shall, in good faith, consider a further extension of such
period but shall be under no obligation to provide such an extension.

 

3



--------------------------------------------------------------------------------

(cc)    Renewal Term(s) is defined in paragraph 2(a).

(dd)    Restrictive Covenants Agreement is defined in paragraph 2(d).

(ee)    Section 409A Payment Date is defined in Section 13.

(ff)    Term is defined in paragraph 2(a).

(gg)    Termination Date means the date on which Executive’s employment with
Company and its affiliates terminates for any reason.

(hh)    Trips is defined in subparagraph 3(e)(ii).

2.    Term and Performance of Duties.

(a)    Term. Company hereby agrees to employ Executive, and Executive accepts
such employment and agrees to perform services for Company and its affiliates
for an initial period beginning on the Effective Date and expiring on the third
anniversary thereof (the “Initial Term”) and for successive one (1)-year periods
thereafter (the “Renewal Term(s)”), unless: (i) Company provides ninety
(90) days’ written notice of non-renewal to Executive prior to the expiration of
the Initial Term or applicable Renewal Term, (ii) Executive provides ninety
(90) days’ written notice of non-renewal to Company prior to the expiration of
the Initial Term or applicable Renewal Term, or (iii) the Agreement is
terminated prior to the expiration of the Initial Term or applicable Renewal
Term in accordance with Section 4 of this Agreement (the Initial Term and the
Renewal Terms together referred to as the “Term”).

(b)    Performance of Duties. During the Term, while Executive is employed by
Company, Executive agrees that he shall devote his full business time, energies,
loyalty, and talents to serving as its President and Chief Executive Officer,
shall use his best efforts and abilities to promote the interests of Company and
its affiliates and to perform the services contemplated by this Agreement, and
shall perform his duties faithfully and efficiently subject to the directions of
the Board. Executive’s duties may include providing services for both Company
and its affiliates, as determined by the Board; provided, that Executive shall
not, without his consent, be assigned tasks that would be inconsistent with
those of Company’s President and Chief Executive Officer. Executive shall have
such authority and power as are inherent to the undertakings applicable to his
positions and necessary to carry out his responsibilities and the duties
required of him hereunder. Beginning on December 1, 2017, Executive’s principal
employment location shall be the corporate headquarters of Company located in
Chicago, Illinois, subject to reasonable and appropriate travel on Company
business. Notwithstanding the foregoing, during the Term, Executive may devote
reasonable time to activities other than those required under this Agreement,
including the supervision of his personal investments, and activities involving
professional, charitable, educational, religious and similar types of
organizations, speaking engagements, membership on the boards of directors of
other organizations, and similar type activities, to the extent that such other
activities do not, in the judgment of the Board, inhibit or prohibit the
performance of Executive’s duties under this Agreement, or conflict in any
material way with the business of Company or any of its affiliates; provided,
however, that Executive shall not serve on the board of any business, or hold
any other position with any business, without the consent of the Board or except
as set forth on Appendix A.

 

4



--------------------------------------------------------------------------------

(c)    Board Service. During the Term, while Executive is employed as Company’s
President and Chief Executive Officer, at the request of Company, Executive
shall serve on the Board without additional compensation. Upon Executive’s
Termination Date, Executive shall immediately resign from the Board.

(d)    Confidentiality, Non-Competition, Non-Interference and Intellectual
Property. Executive hereby acknowledges and confirms that, on or prior to the
Effective Date, Executive shall execute the form of Executive Confidentiality
and Non-Compete Agreement set forth in Appendix B hereto and which is hereby
incorporated into and forms part of this Agreement (the “Restrictive Covenants
Agreement”).

3.    Compensation. Subject to the terms of this Agreement, during the Term,
while Executive is employed by Company, Company shall compensate him for his
services as follows:

(a)    Base Salary. From and after the Effective Date and during the Term,
Company shall pay to Executive as compensation for services to be rendered
hereunder an aggregate base salary at the annual rate of $725,000 (the “Base
Salary”) payable in substantially equal monthly, or more frequent, payments,
subject to annual review and increase, in the discretion of the Board (or
applicable Committee thereof), based on performance. The Base Salary shall be
pro rated for any period of less than twelve (12) months.

(b)    Bonus. For each calendar year during the Term, beginning with calendar
year 2018, Executive shall be eligible to receive an annual cash bonus (the
“Annual Bonus”) in such amount (including targets and maximums) and based upon
the achievement of reasonable, objective performance targets, all as determined
by the Compensation Committee in its sole discretion. Notwithstanding the
preceding sentence, Executive’s target Annual Bonus for the 2018 calendar year
shall be equal to one hundred percent (100%) of Executive’s Base Salary and the
maximum Annual Bonus for the 2018 calendar year shall not exceed two hundred
percent (200%) of Executive’s Base Salary (subject in any case to satisfaction
of applicable performance targets); provided, however, that if Executive’s
Termination Date does not occur prior to December 31, 2018, Executive’s Annual
Bonus for the 2018 calendar year shall not be less than $543,750.

(c)    Equity Compensation. As an initial grant under the Equity Plan (and not
to be considered representative of any future grants either as to amount or
form), Executive shall be granted an equity award with a value of $2,000,000,
which equity award grant shall be comprised of approximately fifty percent (50%)
restricted stock units and fifty percent (50%) stock options, which grant shall
be made in the open trading window in which the Effective Date occurs (if the
Effective Date occurs in an open trading window) or in the first open trading
window that begins after the Effective Date (if the Effective Date does not
occur in an open trading window) and, in any event, as soon as practicable
following the Effective Date. Executive shall not be entitled to any grants of
awards under Equity Plan in calendar year 2018. For years after 2018, Executive
shall be eligible to participate in the Equity Plan with an annual

 

5



--------------------------------------------------------------------------------

target award value of $1,000,000, which equity award may in the form of stock
options, restricted stock units (including performance-based restricted stock
units) and/or other forms of awards permitted under the Equity Plan, as
determined in the sole discretion of the Compensation Committee; provided,
however, that the actual value of the equity award for any year shall be
determined by the Compensation Committee in its sole discretion taking into
account Executive’s performance and performance of the Company for the
applicable period to which the award relates. All awards under the Equity Plan
shall be evidenced by an award agreement setting forth the terms and conditions
of the applicable award. For purposes of determining the value of any equity
award made under the Equity Plan in accordance with this paragraph (c), the
value of stock options granted shall be determined based on the Black-Scholes
valuation method.

(d)    Benefits and Perquisites. Executive shall be eligible to participate in
employee benefit plans, programs and arrangements, to the extent and on
substantially the same terms as those benefits are provided by Company from time
to time to Company’s other senior management employees, including vacation
programs, fringe benefit programs, retirement plans, and welfare plans, subject
in all cases to the eligibility requirements thereof. Without limiting the
generality of the foregoing, Executive shall be entitled to six (6) weeks
vacation for each calendar year during the Term (pro rated for any partial
year). Executive shall be entitled to reimbursement for preparation of
Executive’s Illinois state income tax return for calendar years 2017 and 2018,
which reimbursement shall be made in 2018 for the 2017 return and in 2019 for
the 2018 return.

(e)    Expenses.

 

  (i) Company shall pay or reimburse Executive for all reasonable business
expenses actually incurred or paid by Executive during the Term in the
performance of Executive’s duties and responsibilities under this Agreement,
subject to and in accordance with Company’s applicable expense reimbursement
policies as in effect from time to time. To the extent that any reimbursements
from Company to Executive under this Agreement or otherwise (including any
reimbursements under this paragraph 3(e)) are taxable to Executive, such
reimbursements shall be paid to Executive only if (A) to the extent not
specified herein, the expenses are incurred and reimbursable pursuant to a
reimbursement plan that provides an objectively determinable nondiscretionary
definition of the expenses that are eligible for reimbursement and (B) the
expenses are incurred during the Term. With respect to any expenses that are
reimbursable pursuant to the preceding sentence, the amount of the expenses that
are eligible for reimbursement during one calendar year may not affect the
amount of reimbursements to be provided in any subsequent calendar year, the
reimbursement of an eligible expense shall be made no later than the last day of
the calendar year following the calendar year in which the expense was incurred,
and the right to reimbursement of the expenses shall not be subject to
liquidation or exchange for any other benefit. To the extent permitted by
applicable law, any reimbursements under this Agreement or otherwise shall be
provided in accordance with rules and procedures that will satisfy the
requirements of an accountable plan (as defined in the Code and applicable
guidance) such that the reimbursements will be excludable from Executive’s
income.

 

6



--------------------------------------------------------------------------------

  (ii) Company shall reimburse Executive for reasonable transportation expenses
(coach airfare and transportation to and from the applicable airport) actually
incurred by Executive during the Relocation Period for trips to/from Chicago,
Illinois from/to the Current Home Location (collectively, the “Trips”). For
purposes of this subparagraph (ii), transportation expenses incurred by
Executive with respect to Executive’s spouse’s travel for a Trip (rather than
Executive) shall be treated as expenses incurred by Executive for such Trip and
shall be reimbursable in accordance with this subparagraph (ii). The maximum
number of Trips that are subject to reimbursement pursuant to this subparagraph
(ii) shall be equal to the number of weeks in the Relocation Period divided by
two (2), such that Executive shall be entitled to reimbursement for a number of
Trips equivalent to the number that would result from a Trip taken every two
(2) weeks during the Relocation Period. Executive shall timely provide Company
with appropriate documentation/receipts to obtain reimbursement pursuant to this
subparagraph (ii). All reimbursements pursuant to this subparagraph (ii) shall
be made in calendar year 2018, regardless of when the Trip occurred.

 

  (iii) Company shall reimburse Executive for the reasonable rental costs of
temporary housing in the greater Chicago, Illinois area, actually incurred by
Executive during the Relocation Period and during a period of thirty (30) days
following the end of the Relocation Period if, as of the end of the Relocation
Period, Executive has not sold his primary residence in the Current Home
Location.

 

  (iv) Company shall pay for the reasonable costs associated with moving
Executive’s household goods, up to three (3) automobiles, one (1) boat, and
small domestic animals, to the greater Chicago, Illinois area, including
packing, moving, and storage (if required, for up to 60 days following the sale
of the primary residence in the Current Home Location). Said payment shall be
made after Executive obtains estimates from at least two (2) reputable moving
and storage companies, as applicable, and payment shall be made directly to the
least expensive of those companies upon receipt of an invoice for services
rendered.

 

  (v) Company shall reimburse Executive for any reasonable real estate
commissions and closing costs actually incurred by Executive with respect to the
purchase of a primary residence in the greater Chicago, Illinois area provided
that the purchase occurs during 2017 or 2018 (and any reimbursement shall be
made in 2018). For purposes of this Agreement (including subparagraph
(vi) below), “closing costs” are limited to title charges, government recording
and transfer fees, administration fees, real estate fees and document handling
(closing costs specifically do not include the purchase of points).
Reimbursement is subject to Executive’s timely submission to Company of
appropriate documentation substantiating the real estate commissions and closing
costs.

 

7



--------------------------------------------------------------------------------

  (vi) Company shall reimburse Executive for any reasonable real estate
commissions and closing costs actually incurred by Executive with respect to the
sale of his primary residence in the Current Home Location provided that the
sale occurs during 2017 or 2018 (and any reimbursement shall be made in 2018).

 

  (vii) To the extent that any of the Relocation Benefits are taxable to
Executive, Company shall provide Executive with a gross-up payment in an amount
such that the net amount of such taxable Relocation Benefits retained by
Executive after deduction for any federal, state, and local income tax and
employment tax on the amount of Relocation Benefits shall equal the amount of
the taxable Relocation Benefits. Any gross-up payment with respect to any
Relocation Benefits pursuant to this subparagraph (vii) shall be provided at the
same time as the applicable Relocation Benefit to which it relates.

The reasonableness of any expense pursuant to subparagraphs (ii)-(vi) remains
subject to Company oversight and approval, and any approved expenses may be
taxable as required by law or Company policy.

4.    Termination and Payments on Termination. Company or Executive may
terminate the Term and Executive’s employment with Company at any time for any
reason or no reason without any breach of this Agreement. Any such termination
(other than termination on account of Executive’s death) shall be effected
through an advance written notice from the terminating Party to the other Party,
which notice shall be provided within applicable time periods set forth in this
Agreement, if applicable, shall indicate the specific termination provision in
this Agreement relied on, and shall set forth in reasonable detail the facts and
circumstances, if any, on which such termination is based. Notwithstanding the
foregoing, Executive’s employment shall not be considered to have terminated due
to Good Reason unless, within thirty (30) days of an event that Executive
considers to constitute Good Reason, Executive provides written notice to
Company of such event, Company has not cured such event or condition within
thirty (30) days following receipt of such notice and Executive terminates
employment for Good Reason within fifteen (15) days after expiration of such
cure period. Subject to the terms and conditions of this Agreement, Executive’s
right to payment and benefits under this Agreement for periods after his
Termination Date shall be determined in accordance with the following provisions
of this Section 4 or, if applicable, Section 5. In no event shall Executive be
entitled to payments and benefits under both Section 4 and Section 5.

 

8



--------------------------------------------------------------------------------

(a)    Termination for Any Reason or No Reason. In the event the Termination
Date occurs for any reason or no reason, whether by Company or Executive,
Executive shall be entitled to (i) payment of his earned but unpaid Base Salary
for the period ending on the Termination Date, payable as required by applicable
law, (ii) payment of his earned but unused vacation days, as determined in
accordance with Company’s policy as in effect from time to time, payable in
accordance with applicable law, (iii) any equity compensation to which Executive
is entitled under the terms of the Equity Plan or applicable award agreements,
(iv) reimbursements of any reasonable business expenses incurred prior to the
Termination Date, and (v) any other payments or benefits to which Executive is
entitled under the express terms of any employee benefit plans, arrangements or
programs of Company and its affiliates. For purposes of this Agreement, the
payments and benefits to which Executive is entitled pursuant to this paragraph
4(a) are referred to herein as the “Accrued Obligations”. Except as otherwise
expressly provided to the contrary in this Agreement, nothing in this Agreement
shall be construed as requiring Executive to be treated as employed by Company
for purposes of any employee benefit plan, arrangement or program following the
date of the Termination Date.

(b)    Termination by Company for Cause; Termination by Executive without Good
Reason; Termination Due to Non-renewal of Term. In the event that the
Termination Date occurs by reason of (i) termination of Executive’s employment
by Company for Cause, (ii) termination by Executive without Good Reason, or
(iii) by non-renewal of the Term in accordance with Section 2 (whether by
Executive or Company), Executive shall be entitled to the Accrued Obligations
and he shall be entitled to no other payments or benefits from Company under
this Agreement or otherwise.

(c)    Death or Disability. In the event that the Termination Date occurs by
reason of Executive’s death or Disability, Executive (or in the event of his
death, his estate) shall be entitled to the Accrued Obligations and he shall be
entitled to no other payments or benefits from Company under this Agreement or
otherwise.

(d)    Termination by Company without Cause; Termination by Executive for Good
Reason. In the event that the Termination Date occurs by reason of
(i) termination by Company without Cause or (ii) termination by Executive for
Good Reason and, in either case, if the Release Requirements (as defined below)
are met as of the Payment Date, Executive shall be entitled to the following
payments and benefits: (A) an amount equal to his Base Salary, payable in twelve
(12) substantially equal monthly installments, beginning on the Payment Date,
(B) the amount of the Annual Bonus earned by Executive with respect to Company’s
most recently completed calendar year, if any, to the extent that such Annual
Bonus has not yet been paid as of the Termination Date, which amount shall be
paid in a lump sum on the payment date generally applicable to such bonus (but
no earlier than the Payment Date), (C) a pro rata portion of the Annual Bonus,
if any, that would have been earned by Executive with respect to Company’s
fiscal year in which the Termination Date occurs had the Termination Date not
occurred, payable in a lump sum on the payment date generally applicable to such
bonus (but no earlier than the Payment Date), (D) if Executive is entitled to
and elects COBRA Coverage, the Medical Continuation Benefit, and (E) all equity
awards shall vest and shall be exercisable, if applicable, in accordance with
their terms as set forth in the Equity Plan or applicable award agreement. The
Medical Continuation Benefit to which Executive is entitled for any month shall
be paid monthly during the for which the Medical Continuation Benefit is
payable; provided, however, that any portion of the Medical Continuation Benefit
for the period beginning on the Termination Date and ending on the Payment Date
shall

 

9



--------------------------------------------------------------------------------

be paid in a lump sum on the Payment Date. In no event shall the Medical
Continuation Benefit have the effect of extending or otherwise modifying the
maximum COBRA Continuation Period. The pro ration of any amount under this
Section 4 shall be calculated by multiplying the amount by a fraction, the
numerator of which is the number of days in the applicable period prior to (but
not including) the Termination Date and the denominator of which is the number
of days in the applicable period.

5.    Termination Following a Change In Control of Company. If there is a Change
in Control and if the Termination Date occurs within twelve (12) months
following the Change in Control due to Executive’s termination of employment by
Company without Cause or by Executive for Good Reason and if the Release
Requirements are satisfied as of the Payment Date, then in lieu of the
termination payments and benefits, if any, otherwise payable to Executive under
paragraph 4(d) of the Agreement, Executive shall be entitled to the following
payments and benefits: (a) a lump sum payment equal to the sum of (i) eighteen
(18) months of his Base Salary plus (ii) his target Annual Bonus for the year in
which the Termination Date occurs, payable on the Payment Date; (b) the amount
of the Annual Bonus, if any, earned by Executive with respect to Company’s most
recently completed fiscal year, if any, to the extent that such Annual Bonus has
not yet been paid as of the Termination Date, which amount shall be paid in a
lump sum on the payment date generally applicable to such bonus (but no earlier
than the Payment Date), (c) if Executive is entitled to and elects COBRA
Coverage, the Medical Continuation Benefit, and (d) all equity awards shall vest
and shall be exercisable, if applicable, in accordance with their terms as set
forth in the Equity Plan or applicable award agreement. Notwithstanding the
foregoing provisions of this Section 5, if the Change in Control does not
constitute a change in control event within the meaning of section 409A of the
Code, payments pursuant to this Section 5, to the extent required to comply with
section 409A of the Code, shall be paid at the same time and in the same form as
corresponding payments and benefits otherwise payable under paragraph 4(d).

6.    Mitigation and Set-Off. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise. Company shall not be entitled to set off against the amounts
payable to Executive under this Agreement any amounts earned by Executive in
other employment after termination of his employment with Company or any amounts
which might have been earned by Executive in other employment had he sought such
other employment; provided, however that Company shall be entitled to set off
against the amounts payable to Executive under this Agreement any amounts owed
to Company by Executive.

7.    Nondisparagement. During the Term and at all times thereafter, regardless
of the reason for the termination, Executive shall not make any negative or
disparaging statements or comments, either as fact or as opinion, about Company,
its subsidiaries, or their products or services, and Company (including its
subsidiaries) shall not make any negative or disparaging statements or comments,
either as fact or as opinion, about Executive (or authorizing any statements or
comments to be reported as being attributed to Company). Nothing in this
Section 7 shall prohibit Executive or Company from providing truthful
information in response to a subpoena or other legal process.

 

10



--------------------------------------------------------------------------------

8.    Assignment and Survival. This Agreement is personal to Executive and shall
not be assignable by Executive. This Agreement may be assigned by Company to a
successor-in interest to all or substantially all of the business operations of
Company or any of its affiliates. The rights and obligations of the Parties
shall survive s termination or expiration of this Agreement to the extent that
any performance is required under this Agreement after the termination or
expiration of the Agreement.

9.    Disputes. Except as set forth in this Section 9, any dispute, claim or
difference arising between the Parties including any dispute, claim or
difference arising out of this Agreement, shall be settled exclusively by
binding arbitration in accordance with the rules of the JAMS. The arbitration
shall be held Chicago, Illinois unless the Parties mutually agree otherwise.
Nothing contained in this Section 9 shall be construed to limit or preclude a
Party from bringing any action in any court of competent jurisdiction for
injunctive or other provisional relief to compel another party to comply with
its obligations under this Agreement or any other agreement between or among the
Parties during the pendency of the arbitration proceedings. Each Party shall
bear its own costs and fees of the arbitration, and the fees and expenses of the
arbitrator shall be borne equally by the Parties, provided, however, if the
arbitrator determines that any Party has acted in bad faith, the arbitrator
shall have the discretion to require any one or more of the Parties to bear all
or any portion of fees and expenses of the Parties and/or the fees and expenses
of the arbitrator; provided, further that, with respect to claims that, but for
this mandatory arbitration clause, could be brought against Company under any
applicable federal or state labor or employment law (“Employment Law”), the
arbitrator shall be granted and shall be required to exercise all discretion
belonging to a court of competent jurisdiction under such Employment Law to
decide the dispute, whether such discretion relates to the provision of
discovery, the award of any remedies or penalties, or otherwise and provided
further that Company may be required to pay filing or administrative fees in the
event that requiring Executive to pay such fees would render this Section 9
unenforceable under applicable law. As to claims not relating to Employment
Laws, the arbitrator shall have the authority to award any remedy or relief that
a Court of the State of Illinois could order or grant. The decision and award of
the arbitrator shall be in writing and copies thereof shall be delivered to each
Party. The decision and award of the arbitrator shall be binding on all Parties.
In rendering such decision and award, the arbitrator shall not add to, subtract
from or otherwise modify the provisions of this Agreement. Either Party to the
arbitration may seek to have the award of the arbitrator entered in any court
having jurisdiction thereof. All aspects of the arbitration shall be considered
confidential and shall not be disseminated by any Party with the exception of
the ability and opportunity to prosecute its claim or assert its defense to any
such claim. The arbitrator shall, upon request of either Party, issue all
prescriptive orders as may be required to enforce and maintain this covenant of
confidentiality during the course of the arbitration and after the conclusion of
same so that the result and underlying data, information, materials and other
evidence are forever withheld from public dissemination with the exception of
its subpoena by a court of competent jurisdiction in an unrelated proceeding
brought by a third party.

 

11



--------------------------------------------------------------------------------

10.    Indemnification. If Executive (or his heirs, executors or administrators)
is made a party or is threatened to be made a party to, or is involved in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Executive
is or was a director or officer of Company or is or was serving at the request
of Company as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, Executive (and his heirs, executors or
administrators) shall be indemnified and held harmless by Company to the fullest
extent permitted by Delaware Law. To the fullest extent authorized by Delaware
Law, the right to indemnification conferred in this Section 10 shall also
include the right to be paid by Company the expenses incurred in connection with
any such proceeding in advance of its final disposition upon delivery to Company
of an undertaking by or on behalf of Executive to repay such amount if it shall
ultimately be determined that Executive is not entitled to be indemnified.
Company’s obligations under this Section 10 shall survive the termination or
expiration of this Agreement for any reason.

11.    Miscellaneous.

(a)    Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice). Communications that are to be delivered by the U.S. mail or by
overnight service are to be delivered to the addresses set forth below:

to Company:

Potbelly Corporation

111 N. Canal Street, Suite 850

Chicago, IL 60606

Attention: General Counsel

or to Executive, to Executive’s home address as reflected in Company’s records.

Each party, by notice furnished to the other party, may modify the applicable
delivery address, except that notice of change of address shall be effective
only upon receipt.

(b)    Modification, Waivers. This Agreement may be modified or amended only by
a writing signed by an authorized representative of Company and Executive. To
the extent that the provision of Medical Continuation Benefit under this
Agreement would subject Company to a material tax or penalty, Company shall have
the authority to amend the Agreement to the limited extent reasonably necessary
to avoid such tax or penalty and shall use all reasonable efforts to provide
Executive with a comparable benefit that does not subject Company to such tax or
penalty. Company’s failure, or delay in exercising any right, or partial
exercise of any right, shall not waive any provision of this Agreement or
preclude Company from otherwise or further exercising any rights or remedies
hereunder, or any other rights or remedies granted by any law or any related
document.

 

12



--------------------------------------------------------------------------------

(c)    Governing Law and Choice of Forum. The construction, validity, and
enforceability of this Agreement shall be governed by the laws of the State of
Illinois, as that law applies to contracts made, and to be wholly performed, in
the State of Illinois.

(d)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Company, Executive, and Executive’s personal representatives,
beneficiaries, heirs, and successors. Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession has
taken place.

(e)    Severability. To the extent any provision of this Agreement shall be
invalid or enforceable with respect to Executive, it shall be considered deleted
herefrom with respect to Executive and the remainder of such provision and this
Agreement shall be unaffected and shall continue in full force and effect. In
furtherance to and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid and enforceable under applicable
law with respect to Executive, then such provision shall be construed to cover
only that duration, extent or activities which are validly and enforceably
covered with respect to Executive. Executive acknowledges the uncertainty of the
law in this respect and expressly stipulates that this Agreement be given the
construction which renders its provisions valid and enforceable to the maximum
extent (not exceeding its expressed terms) possible under applicable laws.

(f)    No Violation. Executive represents and warrants to Company that the
execution and delivery of this Agreement by Executive, and the carrying out of
Executive’s duties on behalf of Company as contemplated hereby, do not violate
or conflict with the terms of any other agreements to which Executive is or was
a party.

(g)    Independent Review and Advice. Executive represents and warrants that
Executive has carefully read this Agreement; that Executive executes this
Agreement with full knowledge of the contents of this Agreement, the legal
consequences thereof, and any and all rights which each party may have with
respect to each other; that Executive has had the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and with respect to the rights and asserted rights arising out of such matters,
and that Executive is entering into this Agreement of Executive’s own free will.
Executive expressly agrees that there are no expectations contrary to the
Agreement and no usage of trade or regular practice in the industry shall be
used to modify the Agreement.

(h)    No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be used against any person.

12.    Withholding. All payments and benefits under this Agreement are subject
to withholding of all applicable taxes.

 

13



--------------------------------------------------------------------------------

13.    Special Section 409A Rules. It is intended that this Agreement shall
comply with section 409A of the Code, to the extent applicable, and this
Agreement shall be interpreted and construed on a basis consistent with such
intent. Notwithstanding any other provision of this Agreement to the contrary,
if any payment or benefit hereunder is subject to section 409A of the Code, and
if such payment or benefit is to be paid or provided on account of Executive’s
Termination Date (or other separation from service or termination of employment
(a) and if Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the earlier of (i) the first (1st) day of the seventh
(7th) month following Executive’s separation from service or (ii) the date of
Executive’s death (the “Section 409A Payment Date”), such payment or benefit
shall be delayed until the Section 409A Payment Date; and (b) the determination
as to whether Executive has had a termination of employment (or separation from
service) shall be made in accordance with the provisions of section 409A of the
Code and the guidance issued thereunder without application of any alternative
levels of reductions of bona fide services permitted thereunder. For purposes of
section 409A of the Code, any installment payment or benefit under this
Agreement shall be treated as a separate payment. If this Section 13 applies to
any payment or benefit hereunder, any such payments or benefits that would
otherwise have been paid or provided to Executive between Executive’s
Termination Date and the Section 409A Payment Date, shall be paid in a lump sum
on the Section 409A Payment Date.

14.    Counterparts. This Agreement may be executed in duplicate counterparts,
each of which shall be deemed an original hereof.

15.    Entire Agreement. This Agreement, together with Executive Confidentiality
and Non-Compete Agreement in effect on the Effective Date, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes and cancels all prior or contemporaneous oral or written
agreements and understandings between them with respect to the subject matter
hereof, except as otherwise specifically stated in this Agreement, including the
Prior Agreement; provided, however, that nothing in this Agreement shall
supersede the provisions of the Stock Terms Agreement which was included as
Exhibit C to the Prior Agreement. This Agreement may not be changed or modified
orally but only by an instrument in writing signed by the parties hereto, which
instrument states that it is an amendment to this Agreement.

 

14



--------------------------------------------------------------------------------

IN WITNESS HEREOF, each party has caused this Executive Employment Agreement to
be executed in a manner appropriate for such party as of the date first above
written.

 

    POTBELLY CORPORATION     By:   /s/ Peter Bassi     Name:   Peter Bassi    
Its:   Non-Executive Chairman and Lead Director     EMPLOYEE       /s/ Alan
Johnson       Alan Johnson

 

15



--------------------------------------------------------------------------------

APPENDIX A

CURRENT BOARD MEMBERSHIPS

Saucey



--------------------------------------------------------------------------------

APPENDIX B

RESTRICTIVE COVENANTS AGREEMENT

 



--------------------------------------------------------------------------------

LOGO [g466706g64c39.jpg]    Confidentiality and Non-Compete Agreement

 

THIS POTBELLY SANDWICH WORKS CONFIDENTIALITY AND NON-COMPETE AGREEMENT (the
“Agreement”) is made and entered into, and is effective, as of November 28, 2017
(the “Effective Date”) between POTBELLY CORPORATION, a Delaware corporation (the
“Company”), and Alan Johnson (the “Employee”).

Recitals

A. The Employee has and will obtain valuable knowledge and experience pertaining
to the Company’s business in Employee’s role in the Company.

B. The Company desires to enter into an agreement to avail itself of Employee’s
knowledge and experience and to provide for a prohibition on Employee’s
disclosing confidential information, improperly competing or otherwise
interfering with the business conducted by the Company.

Agreements

NOW, THEREFORE, for and in consideration of the mutual covenants and benefits
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the Company
and Employee hereby agree as follows:

1. Consideration. Employee’s consideration for entering into this Agreement is
being hired.

2. Confidentiality, Non-Competition, and Non-Interference.

2.1 Confidential Information. The Employee acknowledges that in Employee’s
employment Employee is or will be making use of, acquiring, or adding to
Confidential Information of the Company, and therefore agrees in order to
protect such Confidential Information to the following:

(a) Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that Employee has express
authorization from the Company, Employee will keep secret and confidential
indefinitely all Confidential Information that was acquired by or disclosed to
Employee during the course of Employee’s employment with the Company or its
predecessors or any of its Affiliates and not to disclose the same, either
directly or indirectly, to any other person, firm, or business entity, or to use
it in any way.

(b) Upon Employee’s termination of employment with the Company or any of its
Affiliates for any reason or at the Company’s earlier request, Employee will
promptly return to the Company any and all records, documents, physical
property, information, computer disks or other materials relating to the
business of the Company and its Affiliates obtained by Employee during the
course of Employee’s employment with the Company.

(c) Employee will keep the Company informed of, and will execute such
assignments as may be necessary to transfer to the Company or its Affiliates the
benefits of, any inventions, discoveries, improvements, trade secrets,
developments, processes, and procedures made by Employee, in whole or in part,
or conceived by Employee either alone or with others, which result from any work
which Employee has done or may do for or at the request of the Company or any of
its Affiliates, whether or not conceived by Employee while on holiday, on
vacation, or off the premises of the Company, including such of the foregoing
items conceived during the course of employment which are developed or perfected
after Employee’s termination of employment and will assist the Company, or other
entity nominated by it, to obtain patents, trademarks and service marks and to
execute all documents and to take all other actions which are necessary or
appropriate to secure to the Company and its Affiliates the benefits thereof.
Such patents, trademarks, and service marks will become the property of the
Company. The Employee will deliver to the Company all sketches, drawings,
models, figures, plans, outlines, descriptions or other information with respect
thereto.

 

Page | 1 of 6



--------------------------------------------------------------------------------

Confidentiality and Non-Compete Agreement

 

(d) To the extent that any court or agency seeks to have Employee disclose
Confidential Information, Employee will promptly inform the Company, and
Employee will take such reasonable steps at the Company’s expense to prevent
disclosure of Confidential Information until the Company has been informed of
such requested disclosure, and the Company has an opportunity to respond to such
court or agency. To the extent that Employee obtains information on behalf of
the Company or any of its Affiliates that may be subject to attorney-client
privilege as to the Company’s attorneys, Employee will take reasonable steps to
maintain the confidentiality of such information and to preserve such privilege.

(e) Nothing in the foregoing provisions of this Agreement will be construed so
as to prevent Employee from disclosing or using, in connection with Employee’s
employment for himself or an employer other than the Company or any of its
Affiliates, knowledge which was acquired by Employee during the course of
Employee’s employment with the Company and its Affiliates, and which (i) is
generally known to persons of Employee’s experience in other companies in the
same industry or (ii) has become public, published or is otherwise in the public
domain through no fault of Employee prior to any disclosure thereof by Employee.

(f) For the avoidance of doubt, this provision shall not prohibit Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. The Company’s approval
shall not be required, nor shall notice to the Company be required, in
connection with such reports or disclosures.

2.2 Inventions.

(a) Employee agrees that: (i) all Inventions shall be the sole and exclusive
property of the Company, (ii) all original works of authorship which are made by
Employee (solely or jointly) are works made for hire under the United States
Copyright Act (17 U.S.C., et seq.), and (iii) Employee shall promptly disclose
to the Company all Inventions, all original works of authorship and all work
product relating thereto. This disclosure will include complete and accurate
copies of all Tangible Embodiments of any Invention, works of authorship and
work product. All Tangible Embodiments of any Invention, work of authorship or
work product related thereto will be deemed to have been assigned to the Company
as a result of the act of expressing any Invention or work of authorship
therein. Employee hereby assigns to the Company (together with the right to
prosecute or sue for infringements or other violations of the same) the entire
worldwide right, title and interest to any such Inventions or works made for
hire, and Employee agrees to perform, during and after employment, all acts
deemed necessary or desirable by the Company to permit and assist it, at the
Company’s expense, in registering, recording, obtaining, maintaining, defending,
enforcing and assigning Inventions or works made for hire in any and all
countries. Employee hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as Employee’s agents and
attorneys-in-fact to act for and in Employee’s behalf and instead of Employee,
to execute and file any documents and to do all other lawfully permitted acts to
further the above purposes with the same legal force and effect as if executed
by Employee; this designation and appointment constitutes an irrevocable power
of attorney and is coupled with an interest. Without limiting the generality of
any other provision of this Section, Employee hereby authorizes the Company and
each of its Affiliates (and their respective successors) to make any desired
changes to any part of any Invention, to combine it with other materials in any
manner desired, and to withhold Employee’s identity in connection with any
distribution or use thereof alone or in combination with other materials. The
obligations of Employee set forth in this Section (including, but not limited
to, the assignment obligations) will continue beyond the termination of
Employee’s employment with respect to Inventions conceived or made by Employee
alone or in concert with others during Employee’s employment with the Company
and during the one year thereafter, whether pursuant to this Agreement or
otherwise. These obligations will be binding upon Employee and Employee’s
executors, administrators and other representatives.

 

Page | 2 of 6



--------------------------------------------------------------------------------

Confidentiality and Non-Compete Agreement

 

(b) The provisions of this Section 2.2 do not waive or transfer Employee’s
rights to any invention for which no equipment, supplies, facility, or trade
secret or confidential information of the Company was used and which was
developed entirely on Employee’s own time, unless the invention relates to the
business of the Company, or to the Company’s actual or demonstrably anticipated
research or development, or the invention results from any work that Employee
performed for the Company during the term of Employee’s business relationship
with the Company.

2.3 Non-Competition. Employee’s employment or contributions in a managerial,
strategic, administrative, ownership, investor, or consultant role for a
competitor in a fashion similar to Employee’s duties and responsibilities for
the Company or that would inevitably or likely result in the Employee’s use or
disclosure of Confidential Information would cause irreparable harm to the
Company’s operations and plans for expansion. Thus, during employment and for a
one (1) year period following the termination of employment for any reason,
Employee is prohibited from working for a Competitor in any such role described
in this Section in the United States or in any foreign country in which the
Company and/or a Related Party engage, or have developed tangible plans to
engage, in business. Ownership of five percent or less of the outstanding stock
of any corporation listed on the New York or American Stock Exchange or traded
in The Nasdaq Stock Market does not breach this Section 2.3.

2.4 Non-Interference. The Employee agrees that Employee will not, at any time
during the term of Employee’s employment by the Company or any of its Affiliates
and for the one (1) year period following the Employee’s termination of
employment for any reason, without the prior written consent of the Company,
directly or indirectly actually, or attempt to, contact, solicit or induce any
employee, agent or other representative or associate of the Company or any of
its Affiliates to terminate that employee’s or other entity’s relationship with
the Company or any of its Affiliates as the case may be or interfere with a
relationship between the Company or any of its Affiliates and any of their
employees, agents, representatives, customers, suppliers or distributors.

2.5 Residency. Employee (i) represents that Employee is currently a resident of
the United States of America and (ii) covenants that Employee has no plans to
become a resident of a country other than the United States of America or
otherwise take any action which would exclude Employee from taxation by the
United States of America during the Employment Period.

2.6 Remedies. The Employee acknowledges and agrees that the duration and
restrictions set forth herein have been specifically discussed and negotiated
and are reasonable in view of all the facts and circumstances known to Employee.
The Employee also acknowledges that Employee’s compliance with the covenants in
this Agreement are necessary to protect the Company, and that a breach of any of
these covenants will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law and Employee agrees that in
the event of a breach of any of said covenants, the Company and its Affiliates
and their successors and assigns will be entitled to injunctive relief, without
the need for posting bond, and to such other relief as is proper under the
circumstances.

2.7 Definitions. As used in the Agreement, the following terms have the
following meanings:

“Affiliate” means with respect to a specified person or entity, any person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, the specified person or entity.

“Competitor” means any business engaged in the operation of fast food or
quick-service restaurants specializing in, submarine, hoagie, hero-type or
deli-style sandwiches or sandwich meals, soups, smoothies, milkshakes, ice cream
or other frozen confection items.

“Confidential Information” means all of the Company’s meal preparation
techniques, pricing information, pricing strategies, supplier information,
training methods, customer surveys, marketing plans, advertising and promotion
methods and plans, business plans, employee salary, wage, benefit and other
compensation information (including that pertaining to Employee), menus,
recipes, methods of food preparation, product formulae, methods and standards,
data and data bases, research, operational information,

 

Page | 3 of 6



--------------------------------------------------------------------------------

Confidentiality and Non-Compete Agreement

 

management information, financial information, marketing information, tax
information, demographic information, site information, lease terms, equipment
specifications and all other confidential, non-public information, trade
secrets, customer records and other customer information of or concerning the
Company and its Affiliates. Confidential Information shall not include
information which is or becomes publicly known through no wrongful act of
Employee, but shall include compilations of such information where the
coordination, selection or arrangement of such information is not publicly known
or available.

“Control,” “controlled” or “controlling” or words or phrases of similar import
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a person or entity, whether
through ownership of voting securities, by contract or otherwise. For avoidance
of doubt, any person or entity that is greater than or equal to 50 percent
owned, or of which greater than or equal to 50 percent of the voting interests
of such person or entity is owned or controlled, will be considered an
Affiliate.

“Inventions” means any and all inventions, developments, discoveries,
improvements, works of authorship, concepts or ideas, or expressions thereof,
whether or not subject to patents, copyright, trademark, trade secret protection
or other intellectual property right protection (in the United States or
elsewhere), and whether or not reduced to practice, conceived or developed by
Employee while employed with the Company or within one year following
termination of such employment that relate to or result from the actual or
anticipated business, work, research or investigation of the Company or any of
its Affiliates or which are suggested by or result from any task assigned to or
performed by Employee for the Company or any of its Affiliates.

“Non-Competition Period” has the meaning defined in Section 2.3.

“Related Party(ies)” means the Company and its Affiliates, subsidiaries, area
developers, franchisees, and joint venturers.

“Tangible Embodiments” means all source code, object code or machine-readable
copies, documentation, work notes, flow-charts, diagrams, test data, reports,
samples and other tangible evidence or results of Inventions, works of
authorship and work product.

3. Miscellaneous.

3.1 Assignment. Any attempt by Employee to assign Employee’s rights or delegate
Employee’s duties under this Agreement without the prior written consent of the
Company will be void. This Agreement will inure to the benefit of and will be
binding upon the Company and its Affiliates and their successors and assigns,
and will inure to the benefit of and be binding upon Employee and Employee’s
personal representatives, successors-in-interest, and permitted assigns.

3.2 Waiver of Breach. No waiver shall be binding unless executed in writing by
the party making the waiver. The waiver by either the Company or Employee of a
breach of any provision of this Agreement will not operate as or be deemed a
waiver of any subsequent breach by either the Company or Employee.

3.3 Severability. It is mutually agreed and understood by the parties that if
any of the agreements and covenants contained herein be determined by any court
of competent jurisdiction to be invalid by virtue of being vague or
unreasonable, including but not limited to the provisions of Section 2, then the
parties hereto consent that this Agreement will be amended retroactive to the
date of its execution to include the terms and conditions said court deems to be
reasonable and in conformity with the original intent of the parties and the
parties hereto consent that under such circumstances, said court will have the
power and authority to determine what is reasonable and in conformity with the
original intent of the parties to the maximum extent that said covenants and/or
agreements are enforceable.

3.4 Amendment. This Agreement may be amended or canceled by mutual Agreement of
the parties in writing without the consent of any other person.

 

Page | 4 of 6



--------------------------------------------------------------------------------

Confidentiality and Non-Compete Agreement

 

3.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be an original, but all such
counterparts will together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both of the parties
hereto.

3.6 Entire Agreement. This Agreement constitutes the sole and complete Agreement
between the Company and Employee and supersedes all other agreements, both oral
and written, between the Company and Employee with respect to the matters
contained herein including, without limitation any severance agreements or
arrangements between the parties. No verbal or other statements, inducements, or
representations have been made to or relied upon by Employee. The parties have
read and understand this Agreement.

3.7 Expenses. Each party will be responsible for and bear, and hold the other
party harmless from, all of its own costs and expenses (including the costs and
expenses of its representatives) incurred at any time in connection with
entering into or pursuing its rights under this Agreement.

3.8 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be used against any person.

3.9 Governing Law. This agreement will be governed by and construed under
Illinois Law, without regard to conflict of laws principles.

3.10 Waiver of Jury Trial. The company and executive hereby expressly waive any
right to a trial by jury in any action or proceeding to enforce or defend any
right, power, or remedy under or in connection with this agreement or under or
in connection with any amendment, instrument, document, or agreement delivered
or that may in the future be delivered in connection herewith or therewith or
arising from a relationship existing in connection with this agreement or any
related agreement, and that any such action shall be tried before a court and
not before a jury. The terms and provisions of this Section constitute a
material inducement for the parties entering into this agreement.

3.11 Consent to Jurisdiction. The parties hereto hereby irrevocably agree that
any suit, action, proceeding or claim against them arising out of or in any way
relating to this agreement, or any judgment entered by any court in respect
thereof, may be brought or enforced in the state or federal courts located in
Chicago, Illinois and the employee hereby irrevocably waives, to the fullest
extent permitted by law, any objection that he may now or hereafter have to the
venue of any proceeding brought in Chicago, Illinois and further irrevocably
waives any claims that any such proceeding has been brought in an inconvenient
forum.

*        *        *         *        *

 

Page | 5 of 6



--------------------------------------------------------------------------------

Confidentiality and Non-Compete Agreement

 

INTENDING TO BE LEGALLY BOUND, the parties have executed this Agreement as of
the Effective Date. By signing below Employee acknowledges and signifies that
Employee has carefully read this entire agreement and has had time to consider
the terms, including the opportunity to have it reviewed by independent counsel,
and fully understands and agrees to all provisions.

POTBELLY CORPORATION, a Delaware corporation

 

By:         Date:       Matt Revord         Potbelly Sandwich Shop       Its:  
SVP, General Counsel and Secretary      

 

Employee Name (Printed):    

Employee Signature:    

Date:          

 

Page | 6 of 6